FILED
                            NOT FOR PUBLICATION                             DEC 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50325

               Plaintiff - Appellee,             D.C. No. 2:99-cr-01095-SVW

  v.
                                                 MEMORANDUM *
STEVE ERIC KEY, a.k.a. Seal A,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Steve Eric Key appeals from the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) motion for reduction of sentence. Pursuant to Anders v. California,

386 U.S. 738 (1967), Key’s counsel has filed a brief stating there are no grounds

for relief, along with a motion to withdraw as counsel of record.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In his pro se supplemental brief, Key challenges his career offender status

and alleges procedural errors at the original sentencing.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, Key’s pro se

motion for new counsel is DENIED, and the district court’s judgment is

AFFIRMED.




                                          2                                    10-50325